16150DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Input acceptance unit” in Claim 1 
“Measurement and analysis procedure determining unit” in Claims 1 and 10-11
“Stimlulation instruction unit” in Claims 2-3
“analyzer” in Claims 2-3 and 10-11
“Parameter setting unit” in Claim 6

A review of the specification shows that the following appear to be the corresponding structure describe for the 35 U.S.C. 112(f) limitations: 
“input acceptance unit” is found to correspond with the measurement and analysis processing unit (220) (Pg. 8, lines 29-31, and Pg. 25, line 30 to Pg. 26, line 4). 
“Measurement and analysis procedure determining unit” is found to correspond with the measurement and analysis processing unit (220) (Pg. 8, lines 29-31, and Pg. 25, line 30 to Pg. 26, line 4).
“Stimulation instruction unit” is found to correspond with the measurement and analysis processing unit (220) (Pg. 8, lines 29-31, and Pg. 25, line 30 to Pg. 26, line 4).
“Analyzer” is found to correspond with the measurement and analysis processing unit (220) (Pg. 8, lines 29-31, and Pg. 25, line 30 to Pg. 26, line 4).
“Parameter setting unit” is found to correspond with the measurement and analysis processing unit (220) (Pg. 20, lines 1-10)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman (US 2015/0305686). 

With respect to Claim 1, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A-D and 7, a biological function measurement and analysis system (100) comprising: 
an input acceptance unit (150) configured to accept selection of a biological function to be measured (Abstract, “a method to provide an assessment related to a neurological or neuropsychiatric disorder includes selecting a profile category indicative of one or more aspects of cognitive or sensory functions associated with a neurological or neuropsychiatric disorder, presenting a sequence of stimuli to a subject, in which the sequence of stimuli is based on the selected profile category” wherein a user selects a profile category in which a sequence of stimuli is based; (Para [0071], “The operator can provide input into the stimulus presentation and data acquisition computer 151 to initiate an assessment of the subject (e.g., including a vulnerability and/or progressive pathology assessment or a treatment efficacy assessment for a neurological or neuropsychiatric disorder) ….The application program implemented by the system 150 can allow for, for example, the users to be able to choose the stimulus presentation paradigm, the data acquisition device, and the signal processing technique(s).”); and 
a measurement and analysis procedure determining unit (110) configured to access a memory in which measurement and analysis procedure data, indicating a combination of measurement and analysis of reaction of a live subject caused by stimulation on a biological-function-by-biological-function basis (Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103….the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices, coupled to a signal acquisition device, e.g., such as an analog or digital amplifier coupled to a memory.”), is stored to specify measurement and analysis procedure data corresponding to the selected biological function (Para [0060], “the system 100 can be configured to just include the physiological and/or behavioral data acquisition module 110 and the profile generation module 115 to produce the cognitive and/or sensory assessment of the subject indicative of the progression of or vulnerability to the neurological or neuropsychiatric disorder and/or treatment he/she is undergoing for the disorder….the system 100 can be embodied on a single computing device, e.g., where the module 110 is configured to receive behavioral responses from the subject and/or record physiological data via inputs of the device” Wherein “inputs” pertains to the selection of a data set by the operator (Para [0104], “process 501”) and wherein a procedure corresponding to the selected biological function is stored within memory (Para [0104], “process 503” and “process 505”); (Para [0105], “the exemplary pre-processing and analysis code stores only one data set at a time in memory, e.g., in order to reduce memory and computational load. After a data set has been processed and its relevant data has been extracted, it is released from memory and replaced by a subsequent data set.”).

With respect to Claim 2, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system (100) according to claim 1 further comprising: 
a stimulation instruction unit (101, shown in Fig. 1A) configured to instruct an associated stimulator (103, shown in Fig. 1A) to output stimulation according to the measurement and analysis procedure data (Para [0049], “The system 100 includes a stimulus presentation module 101 to configure a specific stimulus presentation structure 102 to effectuate a presentation of a stimulus or a sequence of stimuli to a subject. In some examples, the stimulus presentation module 101 is embodied in a computing device, e.g., including a processor and memory unit….The specific stimulus presentation structure 102 can be configured to include, but is not limited to, a particular type or types of stimuli, the duration of presentation of the stimuli, an inter-stimuli interval, a number of repetitions (if any) of each presentation, magnitude and/or frequency parameters associated with type of stimuli”); Para [0050], “The system 100 can include a stimulus delivery module 103 in communication with the stimulus presentation module 101 to present the stimulus or the sequence of stimuli to the subject, e.g., based on the stimulus presentation structure 102.” Wherein the measurement and analysis procedure data is seen as the stimulus presentation structure (102); and 
an analyzer (110) configured to analyze a signal detected by a sensor in response to the stimulation (Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103….the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor Process 500 is shown in Fig. 5)

With respect to Claim 3, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system (100) according to claim 2, 
wherein the measurement and analysis procedure data includes data indicating at least one pair in which at least one stimulation program used to control the stimulator (103, shown in Fig. 1A) to output the stimulation (Para [0049], “The system 100 includes a stimulus presentation module 101 to configure a specific stimulus presentation structure 102 to effectuate a presentation of a stimulus or a sequence of stimuli to a subject.; Para [0050], “The system 100 can include a stimulus delivery module 103 in communication with the stimulus presentation module 101 to present the stimulus or the sequence of stimuli to the subject, e.g., based on the stimulus presentation structure 102.” Wherein the measurement and analysis procedure data is seen as the stimulus presentation structure (102) and at least one analytical program used to analyze the signal are associated with each other (Para [0038], “the processing of the physiological data to generate the information set can include identifying a time interval associated with the physiological signals based on the presented stimuli and the selected profile category, grouping the physiological data corresponding to the time interval into one or more initial wherein the stimulus presentation module 101 and the data acquisition module 110 are associated with each other within the system 100, and wherein the processed set of physiological signals associated with the presented stimuli is seen as a pair), 
wherein the stimulation instruction unit (101, shown in Fig. 1A) executes the at least one stimulation program, wherein the analyzer executes the at least one analytical program (Analyzer 2.0 software as disclosed in Para [0098]); (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use in the neurophysiological assessment of the subject, e.g., such as the physiological and/or behavioral data acquired from the subject by the exemplary data acquisition module during the exemplary stimulation presentation process….The pre-processing and analysis process 500 includes a process 506 to report and/or present the analyzed information set (e.g., including one or more quantitative values) associated with the selected profile category of the neurological or neuropsychiatric disorder assessment.” Process 500 is shown in Fig. 5)

 	With respect to Claim 4, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system according to claim 3, 
wherein the at least one pair comprises a plurality of pairs, wherein the measurement and analysis procedure data includes data of the plurality of pairs and data indicating an order in which the plurality of pairs are executed (Para [0038], “the processing of the physiological data to generate the information set can include identifying a time interval associated with the physiological signals based on the presented stimuli and the selected profile category, grouping the physiological data corresponding to the time interval into one or more initial grouped data sets, classifying each stimulus of the sequence of stimuli presented to the subject using a statistical test involving the initial grouped data sets, based on the classified stimuli, re-grouping the physiological data corresponding to the time interval into one or more grouped data sets, and providing a statistical measure of a relationship across or within the grouped data sets to generate the one or more quantitative values for the selected profile category.” wherein the processed set of physiological signals associated with the presented stimuli is seen as a pair)

With respect to Claim 5, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A and 1C, the biological function measurement and analysis system according to claim 4, 
wherein the at least one pair comprises a plurality of pairs, wherein the measurement and analysis procedure data includes data of the plurality of pairs and data indicating intervals between the plurality of pairs (Para [0038], “the processing of the physiological data to generate the information set can include identifying a time interval associated with the physiological signals based on the presented stimuli and the selected profile category, grouping the physiological data corresponding to the time interval into one or more initial grouped data sets, classifying each stimulus of the sequence of stimuli presented to the subject using a statistical test involving the initial grouped data sets, based on the classified stimuli, re-grouping the physiological data corresponding to the time interval into one or more grouped data sets, and providing a statistical measure of a relationship across or within the Shown in Fig. 1C step 181, wherein the grouped data sets are seen as pairs and wherein the time interval indicates time between pairs).

With respect to Claim 6, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A and 1C, the biological function measurement and analysis system (100) according to claim 4, further comprising a parameter setting unit (120) configured to change a parameter included in the at least one stimulation program included in a second pair of the plurality of pairs (modified stimulus sequence and signal analysis) according to a result of execution of the at least one analytical program included in a first pair of the plurality of pairs (preceding stimulus sequence and signal analysis) (Para [0039], “the method to provide an assessment related to a neurological or neuropsychiatric disorder, for example, the method can further include forming a modified sequence of stimuli using the generated information set for the subject, and presenting the modified sequence of stimuli to the subject. Additionally, for example, the method can further include acquiring physiological signals of the subject before, during, and after the presenting the modified sequence of stimuli to produce new physiological data, and processing the new physiological data to generate an augmented information set including one or more augmented quantitative values associated with the selected profile category.” Wherein the acquired physiological signals of the subject from the first set of stimulus is seen as the first pair, which is utilized to create a modified stimulus sequence for analysis of physiological data, this is seen as the second pair; (Para [0058], “the brain-machine interface module 120 can adaptively change or design stimuli paradigms that optimally extract information from the subject that is analytically processed to maximize a desired objective. For example, the brain-machine interface module can produce a machine procedure based on the generated information set that can be used to actuate another device or system, e.g., such as a device or system to administer the treatment derived from information contained Wherein the brain-machine interface module 120 is seen as the parameter setting unit that changes stimulus parameters for each pair based on analysis of signals obtained from a preceding pair)

With respect to Claim 7, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A, the biological function measurement and analysis system (100) according to claim 6, wherein a type of stimulation caused by the at least one stimulation program associated with the at least one analytical program included in the first pair of the plurality of pairs is same as a type of stimulation caused by the at least one stimulation program included in the second pair of the plurality of pairs (Para [0008], “a system for evaluating neurological or neuropsychiatric disorders includes a stimulus delivery device to produce a sequence of stimuli that is presented to a subject, in which the stimuli includes at least one of a visual, auditory, olfactory, tactile, or gustatory stimulating medium, a sensor device interfaced to the subject to detect physiological signals exhibited by the subject before, during, and after a presentation of the sequence of stimuli, in which the sequence of stimuli is based on a cognitive-sensory profile category indicative of one or more aspects of cognitive or sensory functions associated with a neurological or neuropsychiatric disorder”) wherein the first and second pair include the same type of stimulation dependent upon the neurological or neuropsychiatric disorder being examined, see claim 2 of Coleman)

With respect to Claim 8, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A and 5, the biological function measurement and analysis system according to claim 2 further comprising: 
a memory in which measurement and analysis procedure data is stored on the biological-function-by-biological-function basis (Para [0105], “the exemplary pre-processing and analysis code ;
 a program storage unit (111) in which a group of stimulation programs including a plurality of stimulation programs and a group of analytical programs including a plurality of analytical programs are stored (Para [0188], “one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus” wherein the module that executes computer program instructions stored in memory is the analysis pre-processing module 111, and wherein the non-transitory computer readable medium can be a memory device for storage of code as disclosed in Coleman (Para [0188])); (Para [0121], “The exemplary stimulus presentation paradigm that was used to control the presentation of stimuli in this example was programmed using Cogent 2000”; (Para [0103], “FIG. 5 shows a flow chart of the exemplary pre-processing and analysis process 500 of the exemplary custom-designed computer implemented program.”); 
the sensor (Para [0051], “the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices.”); and 
the stimulator (103) (Para [0049], “The stimulus delivery module 103 can include at least one of a visual display, an auditory speaker, and an actuator to provide an olfactory, tactile, and/or gustatory stimulus.”)

With respect to Claim 10, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system according to claim 8, further comprising: a biological function measurement and analysis device (100) having the measurement and analysis procedure determining unit (110); and a server having the memory (Para [0057], “the profile generation module 115 can be embodied on a computer system or communication network (referred to as ‘the cloud’) that includes one or more remote computational processing devices (e.g., servers in the cloud), the program storage unit (Para [0188], “The computer readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device.”), and the analyzer (110) (Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103….the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices, coupled to a signal acquisition device, e.g., such as an analog or digital amplifier coupled to a memory”; (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use in the neurophysiological assessment of the subject, e.g., such as the physiological and/or behavioral data acquired from the subject by the exemplary data acquisition module during the exemplary stimulation presentation process….The pre-processing and analysis process 500 includes a process 506 to report and/or present the analyzed information set (e.g., including one or more quantitative values) associated with the selected profile category of the neurological or neuropsychiatric disorder assessment.” Process 500 is shown in Fig. 5)

With respect to Claim 11, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system (100) according to claim 8, further comprising: 
a biological function measurement and analysis device (100) having the memory, the measurement and analysis procedure determining unit (110) Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103….the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices, coupled to a signal acquisition device, e.g., such as an analog or digital amplifier coupled to a memory.”), and a first program storage unit in which the group of stimulation programs is stored (Para [0188], “one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus” wherein the module that executes computer program instructions stored in memory is the analysis pre-processing module 111, and wherein the non-transitory computer readable medium can be a memory device for storage of code as disclosed in Coleman (Para [0188])); (Para [0121], “The exemplary stimulus presentation paradigm that was used to control the presentation of stimuli in this example was programmed using Cogent 2000”; (Para [0103], “FIG. 5 shows a flow chart of the exemplary pre-processing and analysis process 500 of the exemplary custom-designed computer implemented program.”); and 
a server having a second program storage unit in which the group of analytical programs is stored (Para [0057], “the profile generation module 115 can be embodied on a computer system or communication network (referred to as ‘the cloud’) that includes one or more remote computational processing devices (e.g., servers in the cloud) wherein the analytical module programs are stored as disclosed in Coleman (Para [0168])), and the analyzer (Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, Process 500 is shown in Fig. 5)

With respect to Claim 12, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system according to claim 1, 
wherein the sensor is a magnetic sensor (Para [0051], “the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices.” Wherein the other types of sensor devices includes magnetic sensors)

With respect to Claim 13, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, a method of measuring and analyzing a biological function, the method comprising: 
accepting selection of biological function to be measured (Abstract, “a method to provide an assessment related to a neurological or neuropsychiatric disorder includes selecting a profile category indicative of one or more aspects of cognitive or sensory functions associated with a neurological or wherein a user selects a profile category in which a sequence of stimuli is based; (Para [0071], “The application program implemented by the system 150 can allow for, for example, the users to be able to choose the stimulus presentation paradigm, the data acquisition device, and the signal processing technique(s).”); 
accessing a memory in which measurement and analysis procedure data, indicating a combination of measurement and analysis of reaction of a live subject caused by stimulation on a biological-function-by-biological-function basis, is stored (Para [0060], “the system 100 can be configured to just include the physiological and/or behavioral data acquisition module 110 and the profile generation module 115 to produce the cognitive and/or sensory assessment of the subject indicative of the progression of or vulnerability to the neurological or neuropsychiatric disorder and/or treatment he/she is undergoing for the disorder….the system 100 can be embodied on a single computing device, e.g., where the module 110 is configured to receive behavioral responses from the subject and/or record physiological data via inputs of the device” Wherein “inputs” pertains to the selection of a data set by the operator (Para [0104], “process 501”) and wherein a procedure corresponding to the selected biological function is stored within memory (Para [0104], “process 503” and “process 505”); (Para [0105], “the exemplary pre-processing and analysis code stores only one data set at a time in memory, e.g., in order to reduce memory and computational load. After a data set has been processed and its relevant data has been extracted, it is released from memory and replaced by a subsequent data set.”); and 
specifying measurement and analysis procedure data corresponding to the selected biological function (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use in the neurophysiological assessment of the subject, e.g., such as the physiological and/or behavioral data acquired from the subject by the exemplary data acquisition Process 500 is shown in Fig. 5).


With respect to Claim 14, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A, a computer-readable non-transitory recording medium storing a program for causing a computer to execute a method (Para [0188], “one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus.” wherein the module that executes computer program instructions stored in memory is the analysis pre-processing module 111, and wherein the non-transitory computer readable medium can be a memory device for storage of code as disclosed in Coleman (Para [0188])), the method comprising: 
accepting selection of biological function to be measured (Abstract, “a method to provide an assessment related to a neurological or neuropsychiatric disorder includes selecting a profile category indicative of one or more aspects of cognitive or sensory functions associated with a neurological or neuropsychiatric disorder, presenting a sequence of stimuli to a subject, in which the sequence of stimuli is based on the selected profile category” wherein a user selects a profile category in which a sequence of stimuli is based; (Para [0071], “The application program implemented by the system 150 can allow for, for example, the users to be able to choose the stimulus presentation paradigm, the data acquisition device, and the signal processing technique(s).”); 
accessing a memory in which measurement and analysis procedure data, indicating a combination of measurement and analysis of reaction of a live subject caused by stimulation on a biological-function-by-biological-function basis, is stored (Para [0060], “the system 100 can be configured to just include the physiological and/or behavioral data acquisition module 110 and the profile generation module 115 to produce the cognitive and/or sensory assessment of the subject indicative of the progression of or vulnerability to the neurological or neuropsychiatric disorder and/or treatment he/she is undergoing for the disorder….the system 100 can be embodied on a single computing device, e.g., where the module 110 is configured to receive behavioral responses from the subject and/or record physiological data via inputs of the device” Wherein “inputs” pertains to the selection of a data set by the operator (Para [0104], “process 501”) and wherein a procedure corresponding to the selected biological function is stored within memory (Para [0104], “process 503” and “process 505”); (Para [0105], “the exemplary pre-processing and analysis code stores only one data set at a time in memory, e.g., in order to reduce memory and computational load. After a data set has been processed and its relevant data has been extracted, it is released from memory and replaced by a subsequent data set.”); and 
specifying measurement and analysis procedure data corresponding to the selected biological function (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use in the neurophysiological assessment of the subject, e.g., such as the physiological and/or behavioral data acquired from the subject by the exemplary data acquisition module during the exemplary stimulation presentation process….The pre-processing and analysis process 500 includes a process 506 to report and/or present the analyzed information set (e.g., including one or more quantitative values) associated with the selected profile category of the neurological or neuropsychiatric disorder assessment.” Process 500 is shown in Fig. 5)

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2015/0305686), in view of Firlik (US 2010092882). 
With respect to Claim 9, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A, the biological function measurement and analysis system (100) according to claim 8, 
However, Coleman does not disclose wherein the group of stimulation programs includes a program used to terminate stimulation output from the stimulator (103, shown in Fig. 1), wherein the program used to terminate stimulation output is executed prior to the stimulation program used to output stimulation.
In an analogous field of systems and methods for patient interactive neural stimulation, Firlik discloses in at least Figs. 1B, 4, 8, and 10A, wherein the group of stimulation programs includes a program used to terminate stimulation output from the stimulator, wherein the program used to terminate stimulation output is executed prior to the stimulation program used to output stimulation (Para [0079], “the TMC 800 may initiate, continue, query, adjust, monitor, interrupt, and/or terminate neural stimulation and/or implanted device monitoring operations before, during, and/or after particular portions of a therapy period or treatment session”; (Para [0044], “In certain embodiments, a programming device such as a handheld computer may be configured for communication with the TMC 800”; (Para [0052], “the NSS 100 may also comprise a programming or communication device 130 that facilitates or effectuates unidirectional or bi-directional signal communication with the TMC 800.”)

	The motivation being to improve patient safety and/or pause an evaluation for modification of stimulation procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793                  


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793